ORDER
Musgrave,
Upon consideration of defendant’s motion to remand Final Remand Results, and upon due deliberation, it is hereby
ORDERED that defendant’s motion is granted; and it is further
*129Ordered that the Final Remand Results submitted to the Court on November 14,1997, are remanded for reconsideration of whether data from the audited financial statements of Eletrosilex Belo Horizonte (“Eletrosilex”) should be utilized in calculating Eletrosilex’s general, selling administrative expenses.)